UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4594



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE RUBIO-MARTINEZ, a/k/a Jose Rubio,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:04-cr-00401-NCT)


Submitted:   November 30, 2006            Decided:   January 24, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose     Rubio-Martinez           appeals   the   fifty-seven-month

sentence he received after he pled guilty to illegal reentry, 8

U.S.C. § 1326(a), (b)(2) (2000). Rubio-Martinez contends on appeal

that his sentence is unreasonable because the district court did

not adequately explain its decision not to depart downward based on

his cultural assimilation.          We affirm.

            After United States v. Booker, 543 U.S. 220, 260-61

(2005), a        sentence is reviewed for reasonableness.               See also

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

Courts must calculate the appropriate guideline range, making any

appropriate factual findings, then consider the resulting advisory

guideline range in conjunction with the factors under 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006), and determine an appropriate

sentence.   United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).   If a court imposes a sentence outside the guideline range,

the district court must state its reasons for doing so.                   Hughes,

401 F.3d at 546.

            We    have   held     that    a    sentence   within   a   correctly

calculated guideline range is presumptively reasonable.                   United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).                  However, a

post-Booker      sentence   may    be     unreasonable    for   procedural   and

substantive reasons. “A sentence may be procedurally unreasonable,

for example, if the district court provides an inadequate statement


                                         - 2 -
of reasons . . . .      A sentence may be substantively unreasonable if

the   court    relies    on     an   improper          factor    or     rejects     policies

articulated by Congress or the Sentencing Commission.”                                United

States   v.    Moreland,      437    F.3d       424,    434     (4th    Cir.)   (citations

omitted), cert. denied, 126 S. Ct. 2054 (2006).

              Here, the court expressly stated that it did not find

cultural assimilation to be an appropriate ground for departure in

Rubio-Martinez’s        case.        We     are    satisfied           that   the    court’s

explanation      was   adequate      and    the        sentence    was,       consequently,

reasonable, because the court’s decision against a departure is not

reviewable, as long as the district court recognized its authority

to depart.      United States v. Cooper, 437 F.3d 324, 333 (3d Cir.

2006) (collecting cases from five circuits discussing rule post-

Booker); United States v. Quinn, 359 F.3d 666, 682 (4th Cir. 2004)

(citing United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir.

1990), and stating rule in this Circuit pre-Booker).                                  Rubio-

Martinez      acknowledges      that      the    district       court     understood    its

authority to depart on this ground in an appropriate case.

              We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED


                                          - 3 -